  Case 17-35666         Doc 46     Filed 12/10/18 Entered 12/10/18 09:08:31              Desc Main
                                      Document Page 1 of 3


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 17-35666
         BRIDGET CHEATHAM

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 11/30/2017.

         2) The plan was confirmed on 04/11/2018.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 10/31/2018.

         6) Number of months from filing to last payment: 7.

         7) Number of months case was pending: 12.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 17-35666        Doc 46      Filed 12/10/18 Entered 12/10/18 09:08:31                     Desc Main
                                     Document Page 2 of 3



Receipts:

        Total paid by or on behalf of the debtor             $5,881.38
        Less amount refunded to debtor                         $421.21

NET RECEIPTS:                                                                                    $5,460.17


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                               $3,971.76
    Court Costs                                                             $0.00
    Trustee Expenses & Compensation                                       $261.67
    Other                                                                   $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                $4,233.43

Attorney fees paid and disclosed by debtor:                 $28.24


Scheduled Creditors:
Creditor                                     Claim         Claim            Claim        Principal      Int.
Name                               Class   Scheduled      Asserted         Allowed         Paid         Paid
Acceptance Now                 Secured        3,109.00            NA            700.00          40.48       4.57
Acceptance Now                 Unsecured      2,409.00            NA               NA            0.00       0.00
AMERICAN CREDIT ACCEPTANCE     Unsecured      8,550.00            NA          3,239.29           0.00       0.00
AMERICAN CREDIT ACCEPTANCE     Secured       22,000.00     25,239.29        22,000.00         517.13     357.30
CAPITAL ONE AUTO FINANCE       Unsecured            NA            NA               NA            0.00       0.00
CAPITAL ONE AUTO FINANCE       Secured       19,686.00     19,561.88        19,561.88            0.00       0.00
CAPITAL ONE NA                 Unsecured         294.00        294.66           294.66           0.00       0.00
CITY OF CHICAGO DEPT OF REVENU Unsecured         688.00        688.00           688.00           0.00       0.00
CITY OF CHICAGO EMS            Unsecured      1,051.00            NA               NA            0.00       0.00
CITY OF WOOD DALE              Unsecured         236.00           NA               NA            0.00       0.00
COMMONWEALTH EDISON            Unsecured         376.00        483.29           483.29           0.00       0.00
FAMILY CHRISTIAN HEALTH CENTER Unsecured         194.17           NA               NA            0.00       0.00
HCFS HEALTHCARE FINANCIAL SERV Unsecured      8,536.00            NA               NA            0.00       0.00
IL DEPT OF REVENUE             Priority       2,127.02       1,407.65         1,407.65          29.38       0.00
IL DEPT OF REVENUE             Unsecured            NA         422.06           422.06           0.00       0.00
INTERNAL REVENUE SERVICE       Unsecured            NA       6,366.44         6,366.44           0.00       0.00
INTERNAL REVENUE SERVICE       Priority      17,341.00     11,156.19        11,156.19         232.88        0.00
MAdd Recovery                  Unsecured          55.00           NA               NA            0.00       0.00
MIDLAND FUNDING                Unsecured         340.00        365.26           365.26           0.00       0.00
MUNICIPAL COLLECTIONS OF AMER Unsecured          200.00        270.00           270.00           0.00       0.00
MUNICIPAL COLLECTIONS OF AMER Unsecured          200.00        270.00           270.00           0.00       0.00
NICOR GAS                      Unsecured         244.00        310.76           310.76           0.00       0.00
PATELCO CREDIT UNION           Unsecured         460.88        460.88           460.88           0.00       0.00
QUANTUM3 GROUP LLC             Unsecured         179.00        249.98           249.98           0.00       0.00
ST IL TOLLWAY AUTHORITY        Unsecured         298.00      4,788.80         4,788.80           0.00       0.00
VERIZON                        Unsecured            NA         295.08           295.08           0.00       0.00
VILLAGE OF DOLTON              Secured           419.91           NA            419.91          45.00       0.00
VILLAGE OF RIVERDALE           Unsecured         200.00           NA               NA            0.00       0.00
WHEELER FINANCIAL              Secured       10,500.00            NA        10,500.00            0.00       0.00




UST Form 101-13-FR-S (09/01/2009)
  Case 17-35666         Doc 46      Filed 12/10/18 Entered 12/10/18 09:08:31                Desc Main
                                       Document Page 3 of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00             $0.00
       Mortgage Arrearage                                     $0.00              $0.00             $0.00
       Debt Secured by Vehicle                           $41,561.88            $517.13           $357.30
       All Other Secured                                 $11,619.91             $85.48             $4.57
 TOTAL SECURED:                                          $53,181.79            $602.61           $361.87

 Priority Unsecured Payments:
        Domestic Support Arrearage                            $0.00              $0.00              $0.00
        Domestic Support Ongoing                              $0.00              $0.00              $0.00
        All Other Priority                               $12,563.84            $262.26              $0.00
 TOTAL PRIORITY:                                         $12,563.84            $262.26              $0.00

 GENERAL UNSECURED PAYMENTS:                             $18,504.50                $0.00            $0.00


Disbursements:

         Expenses of Administration                             $4,233.43
         Disbursements to Creditors                             $1,226.74

TOTAL DISBURSEMENTS :                                                                        $5,460.17


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 12/10/2018                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
